


NOTICE
(Notice of Waiver of Rights)


PLEASE READ THIS NOTICE AND THE ACCOMPANYING SEPARATION AGREEMENT CAREFULLY. BE
ADVISED THAT THE SEPARATION AGREEMENT INCLUDES A RELEASE OF ALL CLAIMS YOU MAY
HAVE AGAINST ENSCO PLC (“Ensco” or the “Company”).


Pursuant to the Age Discrimination in Employment Act of 1967 and the Older
Workers Benefits Protection Act, Ensco hereby advises you of the following:


1.
You are advised to have the attached Agreement reviewed by an independent
attorney of your choosing before executing the Agreement.



2.
If you sign the attached Agreement, you will be releasing all claims relating
to, and arising from, your association with Ensco, including claims, if any,
under the Age Discrimination in Employment Act of 1967 and the Older Workers
Benefits Protection Act, each as they may have been amended as of the date of
the Agreement, except that you will not waive rights or claims that may arise
after the date you execute the Agreement.



3.
You have twenty-one (21) days from the date of receipt to review the attached
Agreement, execute the same, and return it to the Company.



4.
If you sign the attached Agreement, you may revoke your agreement to the terms
of the Agreement within seven (7) days following its execution by you. The
Agreement will not become effective until after the seven (7) days have expired
(the “Revocation Date”).



5.
If you do not return the Agreement, executed where indicated, within twenty-one
(21) days or if you revoke the Agreement during the seven (7)-day revocation
period, there will be no “agreement,” and you will receive nothing from the
Company.



6.
By executing the attached Agreement, you represent that you fully understand all
provisions of this Notice and the attached Agreement and that you understand the
consequences of executing the same and that you have entered into the Agreement
knowingly and voluntarily.





--------------------------------------------------------------------------------




SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (the “Agreement”), is being entered into by and
between Kevin C. Robert (the “Employee”), and Ensco plc (“Ensco” or the
“Company”), on the following terms:


WHEREAS, Employee has been notified by the Company that his employment with the
Company and its subsidiaries is being terminated effective on 10 January 2014
(the “Termination Date”) under certain terms set forth herein;


WHEREAS, the Parties intend that this Agreement shall govern all issues related
to Employee’s termination by the Company;


WHEREAS, Employee is being given at least twenty-one (21) days to consider the
terms of this Agreement;


WHEREAS, Employee may revoke this Agreement within seven (7) days of his
execution;


WHEREAS, Employee has been advised in writing to consult with independent
counsel with respect to the terms, meaning and effect of this Agreement before
executing this Agreement, and Employee has had an opportunity to do so;


WHEREAS, the Company and Employee desire to resolve any and all matters related
to Employee’s employment or service with/to the Company, including, without
limitation, all outstanding issues and/or disputes between them; and


WHEREAS, Employee understands that the Company regards the above recitals as
material and that the Company is relying upon these recitals by Employee in
entering into this Agreement.


NOW, THEREFORE, Employee and the Company, for and in consideration of the
foregoing recitals and the terms and conditions set forth in this Agreement,
agree as follows:


I. DEFINITIONS
1.1
“Board” means the board of directors of the Company, as duly elected from time
to time.

1.2
“Committee” means the Compensation Committee of the Board, the Executive
Compensation Subcommittee of the Compensation Committee of the Board or such
other Committee or subcommittee as may be appointed by the Board from time to
time, which shall be comprised solely of two or more persons who are
disinterested directors within the meaning of the 2005 LTIP.

1.3
“Company” means and includes Ensco plc, and all of its predecessors, successors,
parents, subsidiaries, divisions, affiliated companies, owners, members,
partners, partnerships, assigns, officers, directors, employees, insurers,
shareholders,





--------------------------------------------------------------------------------




agents, employee benefit plans and plan fiduciaries, whether in their individual
or official capacities.
1.4
“Confidential Information” includes, without limitation, all of the Company’s
technical and business information, whether patentable or not, which is of a
confidential, trade secret or proprietary character, and which has been or is
being developed by Employee alone, with others or by others; marketing
information; the identity of customers and customer contacts; the identity of
prospective customers and prospective customer contacts; any terms, conditions,
guidelines or other information pertaining to the Company’s contracts, whether
such contracts are expired, current or prospective, including, without
limitation, the prospective contracts for ENSCO DS-8, ENSCO DS-9 and ENSCO
DS-10; bidding information, processes and strategies; pricing methods and cost
information; procedures, systems, forms and techniques used in monitoring the
business; financial information; information regarding the Company’s claims and
contingencies, including the Company’s position and strategy with respect to any
disputes; the Company’s investments, programs, plans, manners and methods of
operation, negotiating positions and strategies, and other information regarding
potential strategic alliances; organizational charts; identities, credentials,
contact information or whereabouts of employees and contractors; tax structures;
governance structures; information regarding the Company’s joint ventures and
other business partners, including, without limitation, its intermediaries and
agents; and other information or documents that the Company requires to be
maintained in confidence; provided, however, that it does not include
information that is in the public domain or becomes part of the public domain
through no fault of Employee.

1.5
“Effective Date” means the date on which this Agreement is executed by the
parties hereto.

1.6
“2005 ECIP” means the Company’s 2005 Cash Incentive Plan, as amended from time
to time.

1.7
“2005 LTIP” means the Company’s 2005 Long-Term Incentive Plan, as amended from
time to time.

1.8
“2012 LTIP” means the Company’s 2012 Long-Term Incentive Plan, as amended from
time to time.



II.    SEPARATION PACKAGE
2.1
Employee shall have until twenty-one (21) calendar days after the date this
Agreement was furnished to him to consider whether to sign this Agreement. In
consideration for Employee’s execution of and compliance with this Agreement,
including but not limited to the provisions of Article IV, the Company shall
provide the consideration set forth in this Article II. The Company’s obligation
to make any further payments or provide benefits under this Agreement shall
cease in the event





--------------------------------------------------------------------------------




that Employee revokes his execution of this Agreement or fails to comply with
the terms of this Agreement.
2.2
After the Termination Date, Employee agrees not to make any disparaging comments
about the Company, or any current or former officer, director, or employee of
the Company, or any affiliate, or to take any action (or assist any person in
taking any other action), in each case, that is materially adverse to the
interests of the Company or any affiliate or inconsistent with fostering the
goodwill of the Company; provided, however, that nothing in this Agreement shall
apply to restrict in any way the communication of information by Employee to any
state or federal law enforcement agency or require notice to the Company
thereof, and Employee will not be in breach of the covenant contained above
solely by reason of his testimony which is compelled by process of law. After
the Termination Date, the Company and its managing agents authorized to speak on
its behalf agree to refrain from making any disparaging comments about Employee;
provided, however, that nothing in this Agreement shall apply to restrict in any
way the communication of information by the Company to any state or federal law
enforcement agency or require notice to Employee thereof, and the Company will
not be in breach of the covenant contained above solely by reason of the
testimony of the Company’s managing agents which is compelled by process of law.

2.3
Not later than fifteen (15) business days after the Termination Date, the
Company will pay Employee all regular pay due through the Termination Date, less
withholdings required by state and/or federal law. Employee agrees that this
payment includes all accrued employment benefits payable to Employee, including
without limitation all salary, wages, compensation, accrued and unpaid vacation
leave, and any other paid time off earned and owed through his last day of
employment.

2.4
Provided that Employee executes and does not revoke a release, in the form
attached as Exhibit A and executes the resignation letter in the form attached
as Exhibit B, after the Termination Date, the Company agrees to pay Employee,
not later than fifteen (15) business days after the Revocation Date, the amount
of $440,380.00, less withholdings required by state and/or federal law, which is
the approximate value of the Class A Ordinary Shares of the Company (based on
the current value of such Shares) with respect to which Employee would have
become vested on 1 June 2014 under the restricted share award granted under the
2005 LTIP to Employee on 1 June 2011 if his employment with the Company had
continued through 1 June 2014. Employee agrees that he shall not be eligible to
participate in and receive a severance benefit under any Company severance plan,
policy, or program. All unvested restricted share awards shall be forfeited
pursuant to the terms of the 2005 LTIP and the 2012 LTIP, as applicable.

2.5
In exchange for the mutual promises contained herein, the Company represents to
Employee that the Committee will take all actions pursuant to the provisions of
the 2005 LTIP necessary to provide for acceleration as of the Termination Date
of Employee’s eligibility (but not the time) for payment under the performance
unit award granted to Employee on 1 June 2011 of the amount certified by the
Committee





--------------------------------------------------------------------------------




at its next meeting which certified amount will be paid to Employee at the time
specified in the 2005 LTIP. All other unvested performance unit awards shall be
forfeited pursuant to the terms of the 2005 LTIP and the 2012 LTIP.
2.6
In exchange for the mutual promises contained herein, the Company represents to
Employee that the Committee will take all actions pursuant to the provisions of
the 2005 ECIP necessary to provide for acceleration as of the Termination Date
of Employee’s eligibility (but not the time) for payment of Employee’s annual
performance bonus under the 2005 ECIP for the 2013 performance period of the
amount certified by the Committee at its next meeting which certified amount
will be paid to Employee at the time specified in the 2005 ECIP.

2.7
Employee may exercise, trade or otherwise divest vested NSOs in accordance with
the 2005 LTIP and the specific NSO award agreements. All unvested NSOs shall be
forfeited and cease to be exercisable in accordance with the terms of the
specific NSO award agreements.

2.8
The parties acknowledge that the Separation Package described in this Article II
constitutes a reasonable settlement or compromise to any amount which Employee
may claim or be entitled to as part of Employee’s employment and/or as a result
of the termination of Employee’s employment with the Company, and the parties
acknowledge that the consideration set forth in this Agreement constitutes
additional consideration above and beyond which Employee is or otherwise would
be entitled.



III.    GENERAL TERMS
3.1
On the Termination Date, Employee will cease to be employed by the Company, and
will end all legal relationships with the Company, however denominated.

3.2
Employee and the Company agree to report, for income tax purposes, the payment
and receipt of the Separation Package. Each party shall bear their respective
tax liabilities, if any, arising from this Agreement.

3.3
It is expressly understood and agreed that any liability claimed by Employee is
disputed and denied, and that this Agreement is not to be construed as an
admission of liability by the Company, as any and all liability, except as
stated in this Agreement, is expressly denied.

3.4
Employee acknowledges and understands that he is waiving any and all rights or
claims Employee may have arising out of Employee’s employment relationship or
service with/to the Company and/or termination thereof which arises on or before
the date Employee executes this Agreement.



IV.    COVENANTS OF EMPLOYEE




--------------------------------------------------------------------------------




4.1
Subject to the provisions of Section 4.5 below, Employee for Employee,
Employee’s heirs, executors, spouse, guardians, administrators, and successors
and assigns, and anyone who has or had rights by or through Employee, hereby
fully and forever releases, acquits and discharges the Company of and from any
and all actual or potential claims, demands, complaints, judgments, charges or
grievances, damages, expenses, attorney’s fees, actions and causes of action
which Employee can, shall or may have arising out of or in any way relating,
directly or indirectly, to any act, omission, or conduct whatsoever, by or
attributable to the Company or any of its subsidiaries, divisions, or affiliated
companies, or any of their respective owners, members, partners, assigns,
officers, directors, employees, insurers, shareholders, agents, employee benefit
plans or plan fiduciaries, whether in their individual or official capacities,
which may have occurred or has been committed in the past or present up to and
including the date Employee executes this Agreement, whether such actual or
potential claims demands, actions, causes of action, charges, or grievances are
known or unknown, whether pending or threatened, whether matured or inchoate,
whether accrued or unaccrued, whether now existing or hereafter arising, related
in any way to the relationship of Employee with the Company or the termination
of such relationship, and as to any matter which could have been asserted in any
suit, arbitration, tribunal, quorum, proceeding, committee, agency, department,
or body, whether it be state, federal, or local, and whether the nature of it be
adjudicatory, legislative, executive, or otherwise.

4.2
Employee covenants that this Agreement includes, but is not limited to, a
release of any claim for monetary damages or relief arising out of or related to
the following: (a) any claim for any wages, salary, compensation, vacation pay,
paid leave or other remuneration of any kind; (b) any claim for additional or
different compensation or benefits of any sort; (c) any claim of retaliation or
discrimination on the basis of race, sex, religion, marital status, sexual
preference, age, national origin, handicap or disability, veteran status, or
special disabled veteran status; (d) any claim arising under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay Act, the
Age Discrimination in Employment Act of 1967, the Employee Retirement Income
Security Act of 1974, the Americans with Disabilities Act, the Family and
Medical Leave Act, the Fair Labor Standards Act of 1938, the Sarbanes-Oxley Act,
the Dodd-Frank Act, the Texas Commission on Human Rights and/or the Equal
Employment Opportunity Commission, and any amendments to such statutes; (e) any
and all state wage payment and unemployment laws; (f) any claim arising out of
or related to an express or implied employment contract, any other contract
affecting terms and conditions of employment, or a covenant of good faith and
fair dealing; (g) any claim for personal injury or property damage; (h) any
claim for defamation, invasion of privacy, negligence, breach of fiduciary duty,
fraud or misrepresentation; (i) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (j) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (k) any claim based on any other
statutory prohibition or any other tort.

4.3
Employee represents that Employee has read and understands this Agreement and
the release of claims agreed to herein and that rights and claims under the Age





--------------------------------------------------------------------------------




Discrimination in Employment Act of 1967, as amended, and the Older Workers
Benefits Protection Act, as amended, are among the rights and claims against the
Company that Employee is releasing.
4.4
Employee is not releasing any rights or claims arising after the date that
Employee executes this Agreement; provided, however, that Employee acknowledges
and agrees that the release contained herein includes any claims related to his
separation from employment with the Company.

4.5
Notwithstanding anything to the contrary provided in this Article IV, Employee
is not releasing any right to: (a) any vested benefit under any employee benefit
plan, as defined by the Employee Retirement Income Security Act of 1974, as
amended, (b) any rights to COBRA continuation coverage, or (c) any rights
provided in this Agreement. Further, nothing in this Agreement shall affect the
Equal Employment Opportunity Commission’s (“EEOC”) rights and responsibilities
to enforce any law under its jurisdiction, nor shall anything in this Agreement
be construed as a basis for interfering with Employee’s right to file a timely
charge with, or participate in an investigation or proceeding conducted by, the
EEOC or any other fair employment practices agency; provided, however, if the
EEOC or any other agency or person commences an investigation or pursues any
type of claim on Employee’s behalf, Employee specifically waives and releases
his right, if any, to recover any monetary or other benefits of any sort
whatsoever arising from any such investigation or claim, nor will Employee seek
or accept reinstatement to his former position with the Company.

4.6
Employee stipulates and agrees that: (1) Employee has no work‑related physical
or mental injury incurred or sustained during Employee’s employment with the
Company, or any other “injury” as defined in the Texas Labor Code; (2) Employee
is not a “prevailing party” under 42 U.S.C. 2000e‑5(k), 42 U.S.C. 1988, the
Texas Labor Code, or any other federal, state or local law; and (3) Employee has
not filed or authorized the filing of any complaints, charges, or lawsuits
against the Company with any court or agency, nor has Employee assigned to any
third party or member of Employee’s family any right of Employee to pursue any
complaint, charge, lawsuit or claim against the Company.

4.7
Employee acknowledges and agrees that during his employment, he acquired
Confidential Information. Therefore, Employee agrees that in order to protect
the Company’s Confidential Information and the Company’s legitimate business
interests, it is necessary to enter into the restrictive covenants set forth in
this Section 4.7 (collectively, the “Restrictive Covenants”).

a.
Employee agrees that (i) he will not at any time after the Termination Date,
directly or indirectly, divulge, disclose or communicate any Confidential
Information to any person, firm, corporation or entity in any manner whatsoever,
except for such disclosures by Employee that are required by law or any valid
order or other process issued by any court or administrative agency or
self-regulating organization; and (ii) he shall not fail to return to the
Company all records, notes, files, drawings, documents, plans and like





--------------------------------------------------------------------------------




items, and all copies thereof, relating to or containing or disclosing
Confidential Information that are in Employee’s possession or otherwise in his
control, whether or not requested to do so by the Company.
b.
Employee agrees that for a period of one (1) year following the Termination
Date, Employee will not, either directly or indirectly, hire, call on, solicit,
divert, or take away, or attempt to call on, solicit, divert, or take away any
of the employees, officers, subcontractors, suppliers or customers of the
Company, or the patronage of any employees, subcontractors, suppliers or
customers of the Company, or encourage any employees, officers, subcontractors,
suppliers or customers of the Company to terminate their relationship with the
Company or otherwise interfere with or disturb the relationship existing between
the Company and its employees or customers. Employee recognizes that such
solicitation would constitute tortious interference with contract and tortious
interference with a business relationship as well as a breach of this Agreement.

c.
The Restrictive Covenants shall survive any expiration or termination of this
Agreement and the termination of Employee’s employment with the Company. If
Employee violates any of the Restrictive Covenants, the restrictive period shall
be suspended and will not run in favor of Employee from the time of the
commencement of any such violation until the time when the Employee cures the
violation to the Company’s satisfaction.

d.
Employee acknowledges that the Restrictive Covenants, in view of the nature of
the Company’s business, are reasonable and necessary to protect the Company’s
legitimate business interests and that any violation of the Restrictive
Covenants would result in irreparable injury to the Company. In the event of a
breach or a threatened breach by Employee of any Restrictive Covenant, the
Company shall be entitled (without the necessity of posting bond in excess of
$1,000 against such breach or threatened breach) to a temporary restraining
order, temporary injunction, and permanent injunction restraining Employee from
the commission of any breach, merely by proving (by a preponderance of the
evidence) the existence of such breach, or threatened breach and without the
necessity of proving either inadequate remedy at law or irreparable harm, and to
recover the Company’s attorneys’ fees, costs and expenses related to the breach
or threatened breach. Nothing contained in this Agreement shall be construed as
prohibiting the Company from pursuing any other remedies available to it for any
breach or threatened breach, including, without limitation, the recovery of
money damages, specific performance, attorneys’ fees, and costs. The Restrictive
Covenants shall each be construed as independent of any other provisions in this
Agreement, and the existence of any claim or cause of action by Employee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the Restrictive
Covenants.

e.
The Parties agree that if a court should decline to enforce any of the
Restrictive Covenants, such affected provisions shall be deemed to be modified
to restrict the competitive activity to the maximum extent in time, scope, and
geography, which the court shall find enforceable.





--------------------------------------------------------------------------------




f.
The Parties agree and stipulate that: (i) the Restrictive Covenants are fair and
reasonable in light of all of the facts and circumstances of the relationship
between Employee and the Company and do not impose a greater restraint than is
necessary to protect the legitimate business interests of the Company; (ii) the
consideration and Confidential Information provided by the Company to Employee
is not illusory; and (iii) the Company would not have entered into this
Agreement but for the agreement of Employee to be bound by the Restrictive
Covenants.

g.
If it is determined by a court of competent jurisdiction in a final,
nonappealable order that Employee has willfully and materially engaged in an
activity in violation of Section 4.7 during or within one year after the
Termination Date, then Employee shall repay to the Company, or its designee,
within five (5) business days of receipt of written demand therefor, an amount
in good funds equal to any cash payments received by Employee pursuant to
Sections 2.4 – 2.6.



4.8
Should Employee in any manner, whether directly or indirectly, fail to perform
any covenant of Employee provided herein or otherwise breach this Agreement in
any respect, the Company shall have no further or continuing obligation to
perform any covenants of the Company for which this Agreement provides,
including payment of any sums for which this Agreement provides.



V.    MISCELLANEOUS
5.1
Employee acknowledges that he has carefully read this Agreement and that he has
had a reasonable opportunity to review its terms with legal counsel of his
choice. Employee further acknowledges that the Agreement is written in easily
understood language and that he understands its terms, and that he freely and
voluntarily executes and agrees to the terms and provisions of this Agreement.

5.2
This Agreement constitutes and contains the entire Agreement and understanding
between the Parties and completely supersedes any and all prior agreements or
understandings, verbal or written, pertaining to the employment relationship
between the Parties, the termination thereof, or the rights, remedies, duties or
obligations arising therefrom. Any waiver, alteration, or modification of any of
the provisions of this Agreement shall not be valid unless in writing and signed
by the Company and Employee.

5.3
TO THE EXTENT PERMITTED BY LAW, THIS AGREEMENT SHALL IN ALL RESPECTS BE
INTERPRETED, ENFORCED AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS, EXCEPT AS
PREEMPTED BY FEDERAL LAW, AND EXCLUSIVE VENUE FOR ANY LEGAL PROCEEDINGS BROUGHT
TO ENFORCE ITS PROVISIONS SHALL BE IN HARRIS COUNTY, TEXAS WHERE ONE OR MORE OF
THE PARTIES’ OBLIGATIONS CREATED HEREUNDER ARE PERFORMABLE.





--------------------------------------------------------------------------------




5.4
Should any provision of this Agreement be held invalid or unenforceable, such
provision shall be ineffective to the extent of such invalidity or
unenforceability, without invalidating the remainder of such provision or the
remaining portions of this Agreement.

5.5
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, and all of which, together, shall constitute one and the
same instrument, but in making proof hereof, it shall never be necessary to
exhibit more than one such counterpart.

5.6
The terms of this Agreement are and will remain confidential and Employee agrees
not to discuss, publish or otherwise disclose or allow to be disclosed any of
the terms hereof unless compelled or required to do so by a court or agency of
competent jurisdiction. Employee also agrees to notify the Company in writing
and in advance, of any forced disclosure(s) as set out in this paragraph.

5.7
By signing this Agreement, Employee acknowledges that additional facts may be
discovered later relating to Employee’s employment or otherwise, but that it is
the intention of Employee to fully, finally, and forever settle and release all
of Employee’s matters, rights, claims, and any controversies whatsoever, known
or unknown, which now exist or formerly have existed against the Company.
Employee acknowledges that this Agreement shall be and will remain in effect as
a full and complete general release of such matters, notwithstanding the
discovery or existence of any additional or different facts unless such facts
arise after the execution of this Agreement.



VI.    AGE DISCRIMINATION
PLEASE READ CAREFULLY. THIS SEPARATION AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.


Pursuant to the Age Discrimination in Employment Act of 1967 (29 U.S.C. §626 et
seq.) as amended, please be advised of the following:


6.1
Employee is advised to have the Agreement reviewed by an attorney by an
independent attorney of Employee’s choosing before executing the Agreement.

6.2
Employee is releasing all claims relating to Employee’s termination under the
Age Discrimination in Employment Act of 1967 and the Older Workers Benefits
Protection Act except rights or claims that may arise after the date Employee
executes this Agreement.

6.3
Employee has a minimum of twenty-one (21) days from the date of receipt to
review this Agreement and return it to the Company.

6.4
Employee may revoke this Agreement within seven (7) days of the execution
thereof.





--------------------------------------------------------------------------------




6.5
By executing this Agreement, Employee represents that Employee fully understands
all provisions of the Agreement and understands the consequences of executing
this Agreement and that Employee has entered into the Agreement knowingly and
voluntarily.





--------------------------------------------------------------------------------




EACH PARTY SIGNING THIS AGREEMENT ACKNOWLEDGES THAT THIS AGREEMENT COMPLETELY
AND ADEQUATELY RESOLVES ALL DIFFERENCES BETWEEN THE PARTIES ARISING OUT OF
EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH THE COMPANY AND EMPLOYEE’S
RESIGNATION/TERMINATION THEREFROM AS WELL AS EMPLOYEE’S SERVICES TO THE COMPANY
IN ANY OTHER CAPACITY.


Ensco plc




By:     /s/ Michael B. Howe                 /s/ Kevin C. Robert     __    
Michael B. Howe                    Kevin C. Robert
Vice President – Human Resources            Employee
                


Date:
10 January 2014            Date: 10 January 2014





--------------------------------------------------------------------------------






EXHIBIT A






10 January 2014




Re:    Release


Dear Kevin:


Pursuant to the Separation Agreement between you and Ensco plc dated 10 January
2014 (the “Separation Agreement”), this letter agreement sets forth a release of
claims. Per the Separation Agreement, your employment with Ensco plc is
terminated effective today. If you execute this letter agreement below and do
not revoke it, you will receive the consideration described in Section 2.4 – 2.6
of the Separation Agreement.


•
In exchange for receiving the consideration in Section 2.4 – 2.6 of the
Separation Agreement, you agree to irrevocably and unconditionally release the
Company (as defined in the Separation Agreement) from any and all claims, (a)
any claim for any wages, salary, compensation, vacation pay, paid leave or other
remuneration of any kind; (b) any claim for additional or different compensation
or benefits of any sort; (c) any claim of retaliation or discrimination on the
basis of race, sex, religion, marital status, sexual preference, age, national
origin, handicap or disability, veteran status, or special disabled veteran
status; (d) any claim arising under Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Equal Pay Act, the Age Discrimination in
Employment Act of 1967, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act, the Family and Medical Leave Act, the Fair
Labor Standards Act of 1938, the Sarbanes-Oxley Act, the Dodd-Frank Act, the
Texas Commission on Human Rights and/or the Equal Employment Opportunity
Commission, and any amendments to such statutes; (e) any and all state wage
payment and unemployment laws; (f) any claim arising out of or related to an
express or implied employment contract, any other contract affecting terms and
conditions of employment, or a covenant of good faith and fair dealing; (g) any
claim for personal injury or property damage; (h) any claim for defamation,
invasion of privacy, negligence, breach of fiduciary duty, fraud or
misrepresentation; (i) any claim arising under any anti-retaliation or
whistleblower provisions of any state or federal law; (j) any claim based on any
other federal and/or state laws and/or regulations related to and/or addressing
employment and separation from employment; and (k) any claim based on any other
statutory prohibition or any other tort.



•
You further agree that this Letter Agreement specifically incorporates all
Sections of the Separation Agreement and that you continue to be obligated to
follow those terms.







--------------------------------------------------------------------------------




•
You may revoke this Agreement by notice to the Company, in writing, within seven
(7) days of the date of its execution by you (the “Revocation Period”). You
agree that you will not receive the consideration provided by in Section 2.4 –
2.6 of the Separation Agreement if you revoke this Agreement. You also
acknowledge and agree that if the Company has not received from you notice of
your revocation of this Agreement prior to the expiration of the Revocation
Period, you will have forever waived your right to revoke this Agreement and
this Agreement shall thereafter be enforceable and have full force and effect.



By executing this letter agreement, you acknowledge that (a) you have had at
least twenty-one (21) days to consider the terms of this Agreement and have
considered its terms for that period of time or have knowingly and voluntarily
waived your right to do so; (b) you have been advised by the Company to consult
with an attorney regarding the terms of this Agreement; (c) you have consulted
with, or have had sufficient opportunity to consult with, an attorney of your
own choosing regarding the terms of this Agreement; (d) you have read this
Agreement and fully understand its terms and their import; (e) except as
provided by this Agreement, you have no contractual right or claim to the
benefits described herein; (f) the consideration provided for herein is good and
valuable; and (g) you are entering into this Agreement voluntarily, of your own
free will, and without any coercion, undue influence, threat, or intimidation of
any kind or type whatsoever.
We at the Company wish you the best in your future endeavors.


Sincerely,


/s/ Michael B. Howe


Michael B. Howe
                        
                        
                        
AGREED:






10 January 2014_     __             /s/ Kevin C. Robert     __


Date                            Kevin C. Robert




























--------------------------------------------------------------------------------






EXHIBIT B


KEVIN C. ROBERT
U.S.A. Passport No. XXXXXXXXX


Ensco plc
6 Chesterfield Gardens
London W1J 5BQ






Re: Resignation letter


Attention: Board of Directors




I hereby tender my resignation as the Senior Vice President – Marketing of Ensco
plc and from all other director, managing officer and officer positions that I
currently hold in the Ensco plc affiliated group of companies, including but not
limited to the companies and positions listed on Annex A attached hereto,
effective as of 10 January 2014.


Yours Respectfully,










/s/ Kevin C. Robert        
KEVIN C. ROBERT




Copy: Brady K. Long, Vice President -
General Counsel and Secretary




--------------------------------------------------------------------------------






Annex A


COMPANY
POSITION
Pride Foramer S.A.S.
Director General
Pride Forasol Drilling Nigeria Ltd.
Executive Chairman
Pride Forasol Drilling Nigeria Ltd.
Director
Pride Forasol S.A.S.
Director General
Pride Global Offshore Nigeria Limited
Director
Sonamer Perfuracoes Ltd.
Director – Class A

































